Citation Nr: 0638587	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
peripheral vascular disease, right foot and ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
peripheral vascular disease, left foot and ankle, currently 
evaluated as 10 percent disabling.

3.  Whether new and material evidence was received to reopen 
a previously denied and final claim of entitlement to service 
connection for passive-aggressive personality disorder, 
claimed as diminished mental capacity and to include as 
secondary to service-connected syphilis and/or herbicide 
exposure.

4.  Whether new and material evidence was received to reopen 
a previously denied and final claim of entitlement to service 
connection for osteoarthritis of the knees, claimed to 
include as secondary to service-connected syphilis.

5.  Entitlement to an increased disability rating for 
syphilis with erectile dysfunction, currently evaluated as 
noncompensable.

The issues of entitlement to service connection for a skin 
disorder, claimed as secondary to exposure to herbicides, and 
for post-traumatic stress disorder (PTSD) are the subject of 
a separate decision. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Atlanta, Georgia.  

This decision addresses only the merits of the peripheral 
vascular disease claims.  The remaining issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 




FINDING OF FACT

Symptoms and manifestations of service-connected peripheral 
vascular disease, feet and ankles, are no more disabling than 
as characterized by intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.   


CONCLUSION OF LAW

The criteria for rating(s) higher than 10 percent for 
peripheral vascular disease, feet and ankles, are not met for 
either extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluations - Peripheral Vascular Disease

The appeal arises from an August 2005 rating decision, which 
granted service connection for peripheral vascular disease 
for the feet and ankles, and assigned two separate 10 percent 
ratings for both extremities affected, effective May 12, 
2004, the date of filing of the claim.  As the veteran seeks 
a higher evaluation than as initially assigned coincident to 
the grant of service connection, it is appropriate to 
evaluate this claim consistent with Fenderson v. West, 12 
Vet. App. 119, 126 (1999), and the Board considers the 
assignment of "staged" ratings for various periods of time 
since May 12, 2004, as the evidence warrants.  Therefore, 
while the whole record is considered, the Board's focus is on 
pertinent clinical evidence dated around mid-2004, forward.    
  
Cardiovascular diseases are evaluated in accordance with 
Diagnostic Codes in 38 C.F.R. § 4.104 (2006).  The veteran's 
peripheral vascular disease is evaluated under Diagnostic 
Codes "7199-7121."  This hyphenated, "built up" Code using 
"7199" signifies RO application of a closely analogous Code 
due to the lack of a Code specific to the diagnosis at issue.  
The application of Diagnostic Code 7121 is based on the RO's 
determination that it is closely analogous to the veteran's 
disability.  VA is permitted to rate by analogy under such 
circumstances. 38 C.F.R. § 4.20.  Having considered the 
various Diagnostic Codes in 38 C.F.R. § 4.104, the Board 
finds Diagnostic Code 7121 is the appropriate analogous Code 
in this case.

Under Diagnostic Code 7121 (post-phlebitic syndrome of any 
etiology), the next higher rating of 20 percent is assigned 
with evidence of persistent edema, incompletely relieved by 
elevation of the affected extremity, with or without 
beginning stasis pigmentation or eczema.  The Note to that 
Code provides that each extremity affected is to be evaluated 
separately and the ratings are to be combined (38 C.F.R. 
§ 4.25) using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.  

Clinical evidence dated from mid-2004 forward, concerning 
peripheral vascular disease, consists of VA outpatient 
clinical records and VA compensation and pension (C&P) 
examination findings.  VA clinical records reflect 
intermittent complaints of lower extremity swelling and that 
the veteran was given compression hose.  Of particular note 
is the January 2005 C&P examination report, which reflects 
the veteran's report of constant edema and burning, painful 
sensation in the feet, and as well, reduced physical 
mobility.  The veteran takes medication, a diuretic, to 
reduce swelling and wears support hose.  He reported that the 
medication does reduce pain and edema, without side effects, 
and that compression hose, too, helps reduce swelling.  Such 
report is not irrelevant; it is evidence that tends to 
disfavor a finding that the veteran has persistent edema that 
cannot be completely relieved by elevating the legs, 
notwithstanding his report to the examiner that elevating the 
feet does not alleviate symptoms.  Rather, the recommended 
treatment options, when followed, can and do alleviate 
symptoms.  Also noted is that the examiner does not state 
that the veteran has "persistent" edema; again, as the 
medication and hose do reportedly help reduce pain and 
swelling, such report itself would suggest that edema is not 
persistent.  

Based on the foregoing, Diagnostic Code 7121 criteria for the 
next higher 20 percent rating are not met for either 
extremity, notwithstanding the examiner's notation that the 
veteran does have hyperpigmentation, although no stasis 
dermatitis or stasis ulcers on the lower legs.  While absence 
or presence of beginning statis pigmentation or eczema does 
not, in and of itself, preclude or allow the 20 percent 
rating, the criteria do require clinical evidence of 
persistent edema incompletely relieved by elevation of the 
affected extremity.  Nor does the record from mid-2004 
forward reflect clinical evidence that could support even 
higher evaluation (40, 60, 100 percent) under Diagnostic Code 
7121, e.g., as evidence of ulceration, subcutaneous 
induration, or "massive" or "board-like" edema attributed 
to peripheral vascular disease in the ankles and feet, is not 
documented during the relevant time period.        

Based on the above, the Board concludes that the evidence 
more nearly approximates the 10 percent rating currently in 
effect, and not the next higher rating of 20 percent.  
Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of higher ratings for 
peripheral vascular disease of the feet and ankles, and that 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  
 
II.  Duties to Notify and Assist (Peripheral Vascular 
Disease)

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The issue on appeal is not whether service connection is 
warranted, but whether higher initial rating(s) are 
warranted, given that the August 2005 rating decision, from 
which this appeal arises, granted service connection for 
peripheral vascular disease.  Where, as here, the veteran 
expresses disagreement that raises a new issue different from 
that for which the claim was filed, the law requires VA to 
take proper action and issue a Statement of the Case (SOC) if 
the disagreement is not resolved, which was done here as to 
entitlement to higher rating(s), but VA is not required to 
provide notice of the information and evidence needed to 
substantiate the new issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).

In the SOC, the veteran was notified as to what specific 
rating criteria (Diagnostic Code 7121) must be met to result 
in a higher schedular rating and why such criteria are not 
met.  Also, the SOC cited 38 C.F.R. § 3.159, from which the 
"fourth element" notice requirement (notice that a claimant 
may submit any pertinent evidence he has) is derived.  In 
March and April 2006, the veteran was provided with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria governing disability rating assignments; 
assignment of effective dates).  

The Board fails to find prejudicial error due to timing of 
the notice or due to lack of a single post-AOJ decision 
notice.  The veteran was given requisite notice during the 
appeal.  The veteran demonstrated his understanding that he 
can submit additional evidence he believes is relevant, and 
he did so, with a waiver of his right to initial RO review of 
submitted items, as recently as in August 2006.     

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, 
service medical records, appropriate VA C&P examination 
findings, and lay evidence in the form of hearing testimony 
and the veteran's written statements.  Also, the Board does 
not conclude that the VA C&P examination findings discussed 
in Section I above are unreliable, invalid, or insufficient 
to rate the veteran's peripheral vascular disease.  As noted 
earlier, key evidence is extent thereof, from mid-2004 
forward.  The examiner provided contemporaneous clinical 
findings pertinent to the service-connected disability based 
on his physical examination of the veteran; the veteran 
apparently was seen primarily on an outpatient basis (VA) 
concerning the disability, and the records of such care are 
in the claims file.  To the extent that the veteran 
identified private clinical care, records thereof have been 
obtained.  Under the circumstances, the Board is not inclined 
to delay adjudication of the claim based only on the 
examiner's notation that the claims file was not available at 
the time of the examination.  
  
In sum, despite appropriate notice during appeal, the veteran 
has not identified sources of pertinent, existing evidence 
that is missing and which he desires VA to review before 
adjudication.  Therefore, the Board concludes that VA's duty 
to assist was met, and it is not precluded from adjudicating 
this claim on the record.


ORDER

Increased ratings for peripheral vascular disease, feet and 
ankles, are denied.


REMAND

The veteran reported at the August 2006 Board hearing that he 
is being treated for his arthritic knees by Dr. Hillson, a 
private doctor, whose records are not now of record.  He also 
testified that Dr. Hillson addressed the issue of a link 
between syphilis and arthritis.  Where the veteran has 
explicitly identified clinical evidence which he believes is 
pertinent to his claim, VA has a duty to assist him in 
securing such evidence.  

The record also contains a copy of a January 2006 Social 
Security Administration (SSA) administrative law judge 
decision, which shows that SSA disability benefits are based 
on arthritis, obesity, and depression.  Complete SSA records, 
including copies of the exhibits/evidence supporting the SSA 
claim, should be obtained, as the records likely contain 
information pertinent to the claims for service connection 
for a psychiatric disorder and arthritis of the knees.

Finally, in VA Form 9 and attached statement received in 
January 2005, the veteran discussed his position that a 
compensable rating is warranted for syphilis.  This could 
reasonably be construed as a notice of disagreement (NOD) to 
the December 2004 rating decision that, in part, denied a 
compensable rating for syphilis.  A Statement of the Case is 
due the veteran on the issue.  Manlincon v. West, 12 Vet. 
App. 238 (1998).    

Accordingly, the Board directs the following actions:

1.  With respect to the issues of new and 
material evidence to reopen the passive-
aggressive personality disorder and 
osteoarthritis claims, send the veteran a 
notice compliant with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Ensure that all missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  Obtain from Dr. Hillson a complete set 
of his records.  Ask the veteran to 
execute, as warranted, a private clinical 
records release form to enable VA to 
obtain missing records directly, on his 
behalf.   

4.  Obtain a complete set of the veteran's 
SSA records, including the administrative 
law judge decision and all supporting 
exhibits and evidence.  

5.  Send the veteran an SOC on the issue 
of increased rating for service-connected 
syphilis for the NOD from the December 
2004 rating decision that continued the 
noncompensable disability evaluation.  If, 
and only if, the veteran files a timely 
substantive appeal on that matter, return 
that matter to the Board.    

6.  After completing all of the above, 
readjudicate the claims and determine 
whether new and material evidence has been 
submitted to reopen the "passive-
aggressive personality disorder" claim 
and the osteoarthritis claim, and if so, 
whether service connection is warranted.  
If any benefit sought remains denied, then 
issue an updated Supplemental Statement of 
the Case (SSOC).  Afford the veteran and 
his representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


